

115 HR 4128 IH: Health Care Choice and Affordability Act
U.S. House of Representatives
2017-10-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4128IN THE HOUSE OF REPRESENTATIVESOctober 25, 2017Ms. Michelle Lujan Grisham of New Mexico introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XIX of the Social Security Act to allow States with Exchanges with low-insurer
			 participation to offer a Medicaid buy-in plan, and for other purposes.
	
 1.Short titleThis Act may be cited at the Health Care Choice and Affordability Act. 2.Medicaid buy-in plans (a)In general (1)Offering on an ExchangeFor a plan year beginning on or after January 1, 2018, notwithstanding any other provision of law, a Medicaid buy-in State may offer to eligible individuals with respect to a plan year a Medicaid buy-in plan in the individual market through an Exchange established under title I of the Patient Protection and Affordable Care Act for such plan year.
				(2)Premium rates
 (A)In generalA Medicaid buy-in State that offers a Medicaid buy-in plan under paragraph (1) shall establish premium rates under such plan at a level calculated to produce revenue equal to the sum of—
 (i)the costs of health benefits provided by the plan; plus (ii)10 percent of the administrative costs related to operating the plan.
 (B)Prohibiting discriminatory premiumsIn the case of a Medicaid buy-in plan, premiums may only vary to the extent permitted under section 2701(a)(1) of the Public Health Service Act.
 (3)EnrollmentThe enrollment period for a Medicaid buy-in plan offered under paragraph (1) shall, to the extent practicable, conform with the enrollment period for qualified health plans offered through an Exchange.
 (4)Federal payment for administrative expensesIn the case of a Medicaid buy-in State that offers a Medicaid buy-in plan under paragraph (1), the Secretary of Health and Human Services shall pay to such State for each calendar quarter beginning on or after January 1, 2018, an amount equal to 90 percent of so much of the sums expended during such quarter as are attributable to administering the Medicaid buy-in plan in such State.
				(b)Premium tax credits
 (1)In generalSection 36B of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
					
 (h)Application to individuals purchasing Medicaid coverageIn the case of any individual enrolled in a Medicaid buy-in plan subsection (a) shall be applied by substituting for premium assistance credit amount of the taxpayer for the taxable year the following:
							
 the lesser of—(1)the monthly premiums charged by a Medicaid buy-in State for a Medicaid buy-in plan that covers the taxpayer, the taxpayer’s spouse, or any dependent (as defined in section 152) of the taxpayer, or
 (2)the excess (if any) of— (A)such monthly premium, over
 (B)an amount equal to 1/12 of the product of the applicable percentage and the taxpayer’s household income for the taxable year..
						.
 (2)Exception for minimum essential coverageSubparagraph (B) of section 36B(c)(2) of the Internal Revenue Code of 1986 is amended by inserting before the period at the end the following: or eligibility for coverage under a Medicaid buy-in plan (as defined in section 2(c) of the Health Care Choice and Affordability Act).
 (3)Individual mandateClause (ii) of section 5000A(f)(1)(A) of the Internal Revenue Code of 1986 is amended by inserting before the comma the following: including under a Medicaid buy-in plan (as defined in section 2(c) of the Health Care Choice and Affordability Act).
				(4)Advance payment of credit
 (A)In generalAdvance determinations and payments of premium tax credits allowable under section 36B of the Internal Revenue Code of 1986 with respect to an individual enrolled in a Medicaid buy-in plan shall be allowed, subject to rules similar to the rules in section 1412 of the Patient Protection and Affordable Care Act (applied without regard to whether such plan is a qualified health plan).
 (B)Coordination with creditSection 36B(f) is amended by adding at the end the following new paragraph:  (4)Medicaid buy-in plansFor purposes of this subsection, advance payments under section 2(b)(4)(A) of the Health Care Choice and Affordability Act shall be treated as advance payments under section 1412 of the Patient Protection and Affordable Care Act..
 (5)Conforming amendment relating to employer responsibilitySection 4980H(c)(6) of the Internal Revenue Code of 1986 is amended by inserting , except that for purposes of subsections (a)(2) and (b)(1)(B), the term qualified health plan shall include a Medicaid buy-in plan (as defined in section 2(c) of the Health Care Choice and Affordability Act after such Act.
 (c)DefinitionsIn this section: (1)Eligible individualThe term eligible individual means an individual who will have access to only qualified health plans issued by one health insurance issuer (as defined in section 2791 of the Public Health Service Act (42 U.S.C. 300gg–91)) or will have access to no qualified health plans with respect to a plan year.
 (2)Medicaid buy-in StateThe term Medicaid buy-in State means a State that has at least one political subdivision in which fewer than two health insurance issuers participate in the Federal, Federally facilitated, or State Exchange established under title I of the Patient Protection and Affordable Care Act (Public Law 111–148) for such political subdivision.
 (3)Medicaid buy-in planThe term Medicaid buy-in plan means a health insurance plan that— (A)is administered by the State agency administering the State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) (or a waiver of such plan); and
 (B)consists of benchmark coverage described in subsection (b)(1) of section 1937 of such Act (42 U.S.C. 1396u–7(b)(1)) or benchmark-equivalent coverage described in subsection (b)(2) of such section.
 (4)Qualified health planThe term qualified health plan has the meaning given such term in section 1301 of the Patient Protection and Affordable Care Act (42 U.S.C. 18021).
				